Citation Nr: 0112630	
Decision Date: 05/03/01    Archive Date: 05/09/01

DOCKET NO.  00-18 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for the post-operative 
residuals of an osteochondroma of the brain.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Edward F. Flood, Associate Counsel


INTRODUCTION

The appellant had active military service from June 1973 to 
August 1976.  This matter comes to the Board of Veterans' 
Appeals (Board) from rating decisions from the Department of 
Veterans Affairs  (VA) Waco Regional Office (RO) which denied 
service connection for osteochondroma of the brain, post-
operative, on the basis that it was not well grounded.


CONTENTIONS OF APPELLANT ON APPEAL

The appellant contends, in essence, that he is eligible for 
service-connected osteochondroma of the brain, post-
operative.  He asserts that his documented in-service 
complaints of headaches were early manifestations of his 
brain tumor, which either incurred in or was aggravated by 
military service.  


FINDING OF FACT

The appellant's post-operative residuals of an osteochondroma 
of the brain likely had its inception during his military 
service.


CONCLUSION OF LAW

Affording him the benefit of the doubt, the appellant's 
residuals of osteochondroma were incurred in active service.  
38 U.S.C.A. §§  1110, 1131 (West 1991); 38 U.S.C. § 5107(b) 
(as amended by the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 4, 114 Stat. 2096 (2000)); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to assist the appellant in the development of 
his claim under the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  In this 
case, the Board finds that the appellant is not prejudiced by 
its consideration of his claim for service connection for an 
osteochondroma of the brain, post-operative, to this new 
legislation insofar as VA has substantially met the 
obligations under this new legislation.  The RO issued a 
supplemental statement of case, statement of the case, and 
notices and arranged for a personal hearing.  Thus, the 
appellant and his representative were given notice of medical 
evidence and the regulations pertinent to the determination 
of this claim.  Service medical records and documents were 
submitted by the appellant or gathered properly by the RO 
with the appellant's consent and authorization.  Thus, the 
Board finds that the RO has substantially met the 
developmental requirements under VCAA.

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection, there must be medical 
evidence of a current disability, medical or lay evidence of 
in-service incurrence or aggravation of a disease or injury, 
and medical evidence linking the current disability to that 
in-service disease or injury.  Pond v. West, 12 Vet. App. 
341, 346 (1999); Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Following wartime or peacetime service on or after January 1, 
1947, service connection may also be granted on a presumptive 
basis for a brain tumor if the evidence shows that a brain 
tumor is manifested within one year of service to a 
compensable degree.  38 C.F.R. §§ 3.307, 3.309.  

The U.S. Court of Appeals for Veterans Claims (the Court) 
stated that a veteran need only demonstrate that there is an 
approximate balance of positive and negative evidence in 
order to prevail.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Service medical records reveal that the appellant was treated 
for frequent and severe headaches that radiated across his 
forehead and temples.  A history of a pre-existing fractured 
skull and head injury were also noted.  He was also treated 
for sinus and throat problems, and acute maxillary sinusitis 
was diagnosed in 1974.  The July 1976 service separation 
examination was silent regarding complaints of headaches, 
vision or hearing problems.  Furthermore, during his RO 
hearing, he acknowledged that he also had frequent headaches 
prior to service, but they were less severe than his in-
service headaches.  Yet, the appellant contends that his 
worsening vision, hearing, and headaches were misdiagnosed in 
service and should have been recognized as symptoms of an in-
service brain tumor.  

Post-service medical records reveal that an osteochondroma of 
the brain was diagnosed in 1978.  X-ray studies revealed a 
brain tumor which was surgically removed in  August 1978.  On 
December 1978 neurological examination, the appellant 
complained of headaches, indicated that he had had headaches 
since 1973, and requested that the plate from his previous 
craniotomy be removed from the frontal area of his head.  The 
examiner informed him that his headaches might continue even 
if his plate were removed; the diagnosis was headache, 
etiology unknown.  

Later, in August 1987, magnetic reasoning imaging of the 
brain revealed post-operative changes with local atrophy in 
the left parietal parasagittal region, but no evidence of 
lesions or edema.  In August 1987, after continued complaints 
of headaches, an electroencephalogram revealed an abnormal 
result.  

In June 1999 and August 2000 statements, J. Helgeson, M.D., 
opined that the appellant's brain tumor was a relatively slow 
growing benign tumor that probably had been present for a 
period of two to four or more years, considering that 
doubling time in some benign tumors is extremely slow.  He 
added that it was overwhelmingly likely that the brain tumor 
was present for a period greater than a year and probably had 
been present for more than two years.  Therefore, the 
physician's opinion that the brain tumor was probably present 
for more than two years places its likely onset during his 
period of active military service.  While the aforementioned 
medical opinion also encompassed possible periods of onset 
before, during, and after his military service, the Board 
notes that there was in-service evidence of headache 
complaints, and the appellant testified that his headaches 
during service were more severe than they were before or 
after his active service.  

During his January 2001 RO hearing, the appellant reiterated 
that he had residuals from his brain surgery, including post-
surgical headaches.  He also testified that he had a metal 
plate placed in his skull after his brain surgery which he 
believed exacerbated his headaches.  He stated that the brain 
tumor was found on X-ray study of his skull, following a 
post-service automobile accident in July 1978.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination, the benefit of the doubt in resolving each 
such issue shall be given to the claimant.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53 (a 
veteran need only demonstrate that there is an approximate 
balance of positive and negative evidence in order to 
prevail).  On the question as to whether the osteochondroma 
of the brain was linked to his service, the evidence is in 
relative equipoise: the negative evidence (e.g., no recorded 
diagnosis of a brain tumor in-service and no medical opinion 
clarifying the exact nature and etiology of his headaches 
before, during, and after service, specifically in regard to 
his history of a fractured skull) versus the positive 
evidence (e.g., a physician's strong opinion that places the 
brain tumor's likely onset during service, as described 
above).  Thus, placing full weight on Dr. Helgeson's opinion, 
and noting the essential balance of positive and negative 
evidence of record, the benefit of the doubt is afforded the 
appellant in resolving this claim in his favor.  



	(CONTINUED ON NEXT PAGE)





ORDER

Service connection for postoperative residuals of 
osteochondroma of the brain is granted.



		
	J. F. Gough
	Member, Board of Veterans' Appeals

 

